Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 objected to because of the following informalities:  it cites “the plurality of”; based on dependency to claim 26, the only instance of “plurality of” refers to protrusions. It is clear from the context that “protrusions” is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 24-29, 32, 34, 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boyd (US 20150138687).
 	Regarding claim 17, Boyd teaches in Fig. 4 an apparatus for processing a substrate, comprising: a substrate support ([0045] 12, 150) comprising a patterned surface (Fig. 4, 5 [0059]), the patterned surface having elevated features (mesas [0059 0060]) extending from a recessed surface thereof (Fig. 5), wherein a substrate contacting surface area of the elevated features is less than about 30% of a non-device side surface area of a to be processed substrate (this does not recite an additional structural limitation; it refers to how the substrate contacts the support features and also mentions substrate details like “non-device side”, MPEP 2115; intended use does not further limit an apparatus claim, see MPEP 2114; a suitable substrate is capable of being used as part of an intended use process e.g. a spherical substrate that only has point contacts with the mesas); and a sensor (26a [0039]) at least partially disposed in the substrate support (26a includes at least radiation emitter 40,detector 42 disposed in 150, 
 	Regarding claim 18, Boyd teaches the apparatus of claim 17, wherein the sensor is configured to measure a wavelength, phase, intensity, frequency, bandwidth, interference pattern, or a combination thereof, of radiation reflected by a surface of the to be processed substrate (since the sensor is an optical/radiation sensor, it must measure at least one property of light, all of which are already listed in the claim; in this case, at least intensity reflected from the substrate appears to be measured and its angle of deflection; the sensor used is MTI 2100 [0037]; intensity is measured as explained in the attached MTI-2100’s mechanism https://mtiinstruments.com/applications/fiber-optic-displacement-measurement/).
 	Regarding claim 19, Boyd teaches the apparatus of claim 17, wherein the sensor comprises a radiation source (the light source at end of optic fiber 40 which generates radiation to emit), a radiation detector (the photocell end of optic fiber 42 which receives radiation, see Figs. 2a, b https://mtiinstruments.com/applications/fiber-optic-displacement-measurement/), and a plurality of optical fibers (each of fibers 40, 42), and wherein ends of the plurality of optical fibers are disposed in an opening formed in the substrate support (Figs. 1a, b).
 	Regarding claim 20, Boyd teaches the apparatus of claim 19, further comprising a processing chamber (Fig. 4 chamber 106), wherein the substrate support is disposed in a processing volume of the processing chamber (Fig. 4).
 	Regarding claim 24, Boyd teaches the apparatus of claim 17, wherein a plurality of gas ports are formed in the substrate support ([0049]).
 	Regarding claim 25, Boyd teaches the apparatus of claim 17, wherein the elevated features comprise a plurality of protrusions (see claim 17, mesas), comprising: a mean diameter between 500 um and 5 mm; a center to center spacing of between about 1 mm and 40 mm; and a height of between about 3 um and about 700 um ([0032]).
 	Regarding claim 26, Boyd teaches an apparatus for processing a substrate, comprising: a substrate support (see claim 17), comprising: a substantially planar recessed surface disposed between adjacent ones of a plurality of protrusions (Fig. 1, 5, see related in claim 17), wherein the recessed surface and a to-be-processed substrate disposed on the substrate support form a backside gas volume 
 	Regarding claim 27, Boyd teaches the apparatus of claim 26, wherein a substrate contacting surface area of the protrusions is less than about 30% of a non-device side surface area of the to-be- processed substrate (see claim 17 regarding intended use/substrate).
 	Regarding claim 28, Boyd teaches the apparatus of claim 26, wherein the sensor is configured to measure a wavelength, phase, intensity, frequency, bandwidth, interference pattern, or a combination thereof, of radiation reflected by a surface of the to-be-processed substrate (claim 18).
 	Regarding claim 29, Boyd teaches the apparatus of claim 26, wherein the sensor comprises a radiation source, a radiation detector, and a plurality of optical fibers, and wherein ends of the plurality of optical fibers are disposed in an opening formed in the substrate support (claim 19).
 	Regarding claim 32, Boyd teaches the apparatus of claim 26, wherein a plurality of gas ports are formed in the substrate support (claim 24).
 	Regarding claim 34, Boyd teaches the apparatus of claim 26, wherein the plurality of protrusions comprise: a mean diameter between 500 um and 5 mm; a center to center spacing between adjacent protrusions of between about 1 mm and 40 mm; and a height of between about 3 um and about 700 um (claim 25).
 Regarding claim 35, Boyd teaches the apparatus of claim 26, wherein the plurality of comprise rectangular blocks, cones, wedges, pyramids, posts, cylindrical mounds, or combinations thereof that extend beyond the recessed surface to support the substrate ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 23, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 20150138687) in view of Liu (US 20030038112).
 	Regarding claim 23, Boyd teaches the apparatus of claim 20, further comprising a computer readable medium having instructions stored thereon for a method of processing a substrate ([0010] controller programmed), comprising: positioning the substrate on the patterned surface of the substrate support (vertical positioning, e.g. abutting the substrate Fig. 7a, steps 402a), wherein the substrate support is disposed in a processing volume of a processing chamber (Fig. 4); applying a chucking voltage to a chucking electrode disposed in the substrate support (402d Fig. 7b); monitoring a deflection of the substrate (402e); and changing a chucking parameter based on the deflection of the substrate (steps 402g-i), but does not teach it flowing a gas into a backside volume disposed between the substrate and the substrate support, However Liu teaches in [0050] a main controller 200 controlling everything including the gas system; it would be obvious to those skilled in the art at the time of the invention to modify Body with a main control system that controls everything including Boyd’s 141 and 118 in order to automate the entire processing which would increase process quality vs arbitrary human control. 
 	Regarding claim 33, Boyd teaches the apparatus of claim 26, and in view of Liu, as applied with the rationale of claim 23, further comprising a computer readable medium having instructions stored thereon for a method of processing a substrate, comprising: positioning the substrate on a patterned surface of a substrate support, wherein the substrate support is disposed in a processing volume of a processing chamber, applying a chucking voltage to a chucking electrode disposed in the substrate support; flowing a gas into a backside volume disposed between the substrate and the substrate support; monitoring a deflection of the substrate; and changing a chucking parameter based on the deflection of the substrate (see claim 23).
Claim 21, 22, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 20150138687) in view of Matsudo (US 20100206482).
 	Regarding claim 21, Boyd teaches the apparatus of claim 17, but does not teach further comprising a transparent insert disposed between the patterned surface and the sensor, However Matsudo teaches in Fig. 2, 13 a transparent insert (53 [0058]) disposed between the patterned surface 
 	Regarding claim 22, Boyd in view of Matsudo teaches the apparatus of claim 21, wherein the transparent insert comprises one or a combination of a bandpass filter, wavepass filter, waveplate, and a retarder (at least a retarder that retards corrosive gases from reaching the sensor as discussed above).
 	Regarding claim 30, Boyd teaches the apparatus of claim 26, and further in view of Matsudo as applied in the rationale of claim 21, further comprising a transparent insert disposed between the recessed surface and the sensor (see claim 21, recessed surface/same as the substrate support top surface).
 	Regarding claim 31, Boyd in view of Matsudo teaches the apparatus of claim 30, wherein the transparent insert comprises one or a combination of a bandpass filter, wavepass filter, waveplate, or a retarder (see claim 22).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 20150138687) in view of Parkhe (US 20130088808)
 	Regarding claim 36, Boyd teaches the apparatus of claim 27, further comprising a system controller (24 [0034]) but does not teach it for independently adjusting a chucking voltage provided to the chucking electrodes, However Parkhe teaches in [0005 0007] independently controllable chucking electrode power. It would be obvious to those skilled in the art at invention time to modify Boyd with said elements in order to fine tune zonal chucking and better overall chucking control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718